Exhibit 10.2
SECOND AMENDMENT TO REIMBURSEMENT AGREEMENT
     This Second Amendment to Reimbursement Agreement (the “Second Amendment”)
is made as of the 12 day of July, 2011 by and between Bank of America, N.A. (the
“Lender”), a national banking association with offices at 100 Federal Street,
Boston, Massachusetts 02110 and iRobot Corporation, a Delaware corporation with
its principal place of business at 8 Crosby Drive, Bedford, Massachusetts 01730
(the “Borrower”) in consideration of the mutual covenants contained herein and
benefits to be derived herefrom:
W I T N E S S E T H
     WHEREAS, the Lender and the Borrower, have entered into a certain loan
arrangement, which loan arrangement is evidenced by, among other documents and
instruments, a certain Reimbursement Agreement dated January 4, 2011 (as
amended, the “Agreement”);
     WHEREAS, Borrower and the Lender have agreed to amend certain terms and
provisions of the Agreement all as set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Lender and the Borrower hereby
agree as follows:
     1. All capitalized terms not otherwise defined herein shall have the same
meaning as defined in the Agreement.
     2. The following definitions in Section 1.01 of the Agreement are hereby
deleted in their entirety and replaced as indicated below:
     ““Applicable Rate” means a per annum rate as provided in the pricing grid
provided below based upon the applicable ratio of Total Funded Debt to Adjusted
EBITDA as shown on the most recent financial statements of the Borrower
furnished to the Lender.

              Total Funded             Debt/Adjusted   Letter of Credit        
EBITDA   Margin   Base Rate Margin   Unused Fee
>2.0x
  150 bps   0 bps   25 bps
1.0x to 2.0x
  125 bps   0 bps   25 bps
<1.0x
  100 bps   0 bps   25 bps

     “Maturity Date” means June 30, 2014.”
     3. The definition of Consolidated Tangible Net Worth is deleted from the
definition in Section 1.01 and the following new definitions are added to
Section 1.01 in alphabetical order:
     ““Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, Shareholders Equity of
the Borrower and its Subsidiaries on that date.

1



--------------------------------------------------------------------------------



 



“Total Funded Debt” means the aggregate outstanding amount of all Indebtedness
of Borrower.”
     4. The definition of Permitted Acquisition in Section 1.01 is hereby
amended by deleting the reference to “$15,000,000.00” and replacing it with
“$40,000,000.00”.
     5. Section 7.11 of the Agreement is hereby amended by deleting subsections
(a) and (b) and replacing them with the following:
“(a) Consolidated Net Worth. Permit Consolidated Net Worth at any time to be
less than One Hundred Twenty Five Million ($125,000,000.00) Dollars.
(b) Total Funded Debt/Adjusted EBITDA. Permit the ratio of Total Funded Debt to
Adjusted EBITDA to be greater than or equal to 2.25 x 1.0 measured quarterly on
a trailing four quarter basis.”
     6. Except as expressly amended hereby, the remaining terms and conditions
of the Agreement and all documents and instruments executed in connection
therewith are hereby expressly ratified and confirmed.
     7. The Borrower acknowledges and agrees that it has no claims,
counterclaims, off-sets, defenses or causes of action against the Lender through
the date of this Second Amendment with respect to amounts outstanding under the
Agreement. To the extent such claims, counterclaims, off-sets, defenses and/or
causes of action should exist, whether known or unknown, at law or in equity,
the Borrower hereby WAIVES same and RELEASES the Lender from any and all
liability in connection therewith.
     8. Miscellaneous.
a. The Borrower shall execute and deliver to the Lender such additional
documents, instruments, and agreements that the Lender may reasonably require in
order to give effect to, and implement the terms and conditions of this Second
Amendment.
b. This Second Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original and all of which together shall constitute one instrument.
c. This Second Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provision hereof.
d. The Borrower shall pay on demand all reasonable documented costs and expenses
of the Lender including, without limitation, reasonable documented attorneys’
fees in connection with the preparation, negotiation, execution and delivery of
the Second Amendment.

2



--------------------------------------------------------------------------------



 



     9. It is intended that this Second Amendment take effect as an instrument
under seal as of the date first written above.

         
Witnessed by:
   
IROBOT CORPORATION
  /s/ Paul Tavalone     By:   /s/ John Leahy         Name:   John Leahy       
Title:   EVP, Chief Financial Officer

(signatures continued on next page)

3



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Scott W. Vokey         Name:   Scott W. Vokey        Title:  
Senior Vice President     

4